41   04



Order entered October 22, 2012




                                              In The
                                   Court of SlOpealo
                           fiftb Okada of MexaoatMaffao
                                       No. 05-12-00961-CV

                     EMMANUEL & FRENCHELL SCOTT, Appellants

                                                 V.

                      EVERHOME MORTGAGE COMPANY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-06091-C

                                            ORDER
       The Court has before it appellee's October 9, 2012 motion to dismiss moot appeal. The

Court ORDERS appellant to file a response to the motion within ten days of the date of this

order. If appellant does not do so, this appeal may be dismissed without further notice.
                                                                                   •

                                                       MOLLY F      NCIS
                                                       JUSTICE